Oo Oo SI HD HN BP WN

NO NO bP NOD KR KO KN RO Rm Rm mR i ak ee
Oo TN A FP WY HY KK CO BO FN DH A HB W YN KK CO

 

 

Case 3:18-cr-05579-RJB Document 597 Filed 06/12/19 Page 1 of 2

 

FILED LODGED
RECEIVED Honorable Robert J. Bryan
Honorable Ronald B. Leighton
JUN 12 2019
CLERKS DSTRET COURT
WESTERNDISTRIGT OF WASHINGTON AT TACOMA,

 

 

 

BY

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
UNITED STATES OF AMERICA, . CASE NO. CR18-5579RBL
Plaintiff, .
Vv. NOTICE OF RELATED CASES

CARLOS LOPEZ HERNANDEZ, et al.,

 

Defendants.
UNITED STATES OF AMERICA, NO. CR19-5251RJB
Plaintiff, . |
Vv. NOTICE OF RELATED CASES
COLIN BECCARIA,
Defendant.

 

 

Comes now the United States of America, by Brian T. Moran, United States
Attorney for the Western District of Washington, and Marci L. Ellsworth and Karyn S.
Johnson, Assistant United States Attorneys for said District, and respectfully submits the
following Notice of Related Cases pursuant to Local Criminal Rule 13(a) and (b).

The two cases captioned above are related cases.

On November 29, 2018, the Grand Jury charged 31 members of a large drug
trafficking organization (DTO) with one count of Conspiracy to Distribute Controlled

Substances, in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(A)

UNITED STATES ATTORNEY

NOTICE OF RELATED CASES eee Ne RIO).

United States v. Hernandez et al, CR18-5579RBL (253) 428-3800
United States v. Colin Beccaria, CR19-5251RJB— 1
So Oo NT HN HD BP WO NO

NO po bh NHN NHN NYO NY NH HN KES FS FSF eS wet le
oN DWN OH BP W NO COT OO OH HYD HR On FP WY NO —- &

 

 

Case 3:18-cr-05579-RJB Document 597 Filed 06/12/19 Page 2 of 2

and 846 (Count 1), and some of those 31 individuals in two related money laundering
counts, in case number CR18-5579RBL. Agents arrested many of the 31 indicted
defendants on December 5-6, 2018, during a coordinated takedown of the investigation.

The coordinated takedown was the culmination of a year-plus long investigation
conducted by the Drug Enforcement Administration that involved several periods of
court-authorized wiretaps. In addition to obtaining the Indictment against the 31 .
individuals on November 29, 2018, agents also swore to a number of criminal complaints
on December 4, 2018, and obtained arrest warrants for those individuals. During the
takedown on December 5-6, 2018, agents also arrested a number of individuals on
probable cause. Agents made all of these arrests as a part of the larger investigation.
Additionally, there is a single search warrant affidavit underlying nearly every search
made during the takedown. Even where agents swore to a different affidavit, it
incorporated much of the same information as was contained in the large, single affidavit,
all of which is the same information contained in the wiretap pleadings.

Due the overlap between the two cases (CR18-5579RBL and CR19-5251RJB),
including common co-conspirator defendants and the common facts underlying both
indictments, the United States files this notice to the Court of the related cases and
requests the new case, CR19-5251RJB, be reassigned to Judge Ronald B. Leighton.

DATED this 12th day of June, 2019.

Respectfully submitted,

BRIAN T. MORAN
UNITED STATES ATTORNEY

/s/ Marci L. eltewor LEVULL-+

MARCI L. ELLSWORTH
KARYN S. JOHNSON
Assistant United States Attorneys

i

UNITED STATES ATTORNEY
: 1201 PACIFIC AVENUE, SUITE 700
NOT: ICE OF RELATED CASES TACOMA, WASHINGTON 98402
United States v. Hernandez et al, CR18-5579RBL (253) 428-3800

United States v. Colin Beccaria, CR19-5251RJB— 2
